DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOSHIMIZU et al. (US 2020/0303408, hereinafter, Yoshimizu.)
In regard to claim 1, in fig. 1, Yoshimizu discloses a semiconductor memory device (para [0015]) comprising a first chip 2 and a second chip 1 connected to one another (para [0015, wherein the first chip includes:
a semiconductor substrate 19 (para [0017]); and
a plurality of transistors 31 (para [0020]) disposed on a surface of the semiconductor substrate, wherein the second chip includes:
a plurality of first conductive layers WL(para [0019] and fig. 2) arranged in a first direction intersecting with the surface of the semiconductor substrate (Z direction as shown in fig. 1), the plurality of first conductive layers extending in a second direction (X direction) intersecting with the first direction;
 a plurality of first semiconductor layers 55 (para [0024] and fig. 2) arranged in the second direction and extending in the first direction, the plurality of first semiconductor layers including a first region and a second region, the first region being opposed to the plurality of first conductive layers, the 
a plurality of memory cells disposed in intersection portions of the plurality of first conductive layers and the respective first regions of the plurality of first semiconductor layers;
a second semiconductor layer 12 (para [0016]) that is farther from the semiconductor substrate than the plurality of first conductive layers, the second semiconductor layer being connected to the respective second regions of the plurality of first semiconductor layers and extending in the second direction; and
a first insulating layer, or passivation layer, 48 (para [0021]) that includes a first part and a second part, the first part being farther from the semiconductor substrate than a surface on a side opposite to the semiconductor substrate of the second semiconductor layer, the second part being closer to the semiconductor substrate than the surface on the side opposite to the semiconductor substrate of the second semiconductor layer.
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show alone or in combination a third semiconductor layer that is farther from the semiconductor substrate than the plurality of first conductive layers, the third semiconductor layer being connected to the respective second regions of the plurality of first semiconductor layers and extending in the second direction; and
a fourth semiconductor layer that is farther from the semiconductor substrate than the third semiconductor layer, the fourth semiconductor layer being connected to the second semiconductor layer and extending in the second direction, wherein the first part of the first insulating layer is 
the second chip includes a plurality of second conductive layers, the plurality of second conductive layers being arranged in the first direction and extending in the second direction, the plurality of second conductive layers being separated from the plurality of first conductive layers in a third direction intersecting with the first direction and the second direction, the plurality of first semiconductor layers include a third region opposed to the plurality of second conductive layers, and
a plurality of second memory cells are disposed in intersecting portions of the plurality of second conductive layers and the respective third regions of the plurality of first semiconductor layers.
And, a gate insulating film disposed between the first semiconductor layer and the plurality of first conductive layers, wherein a part of the gate insulating film is disposed on an end portion on a side opposite to the semiconductor substrate in the first direction of a part of the plurality of first semiconductor layers, and a part of the gate insulating film is not disposed on an 10 end portion on a side opposite to the semiconductor substrate in the first direction of a part of the plurality of first semiconductor layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHAN W HA/Primary Examiner, Art Unit 2814